COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                                 NO. 2-08-248-CV
 
 
PARKER COUNTY VETERINARY                                                       APPELLANTS
CLINIC, INC., D/B/A
PARKER COUNTY
VETERINARY HOSPITAL,
INC., 
PAT JARRETT,
INDIVIDUALLY,
AND JARRETT PROPERTIES,
LLC
 
                                                   V.
 
GSBS BATENHORST, INC.                                                       APPELLEE
 
                                              ------------
 
      FROM THE 43RD
JUDICIAL DISTRICT COURT OF PARKER COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
 
Appellants Parker County Veterinary Clinic, Inc.,
d/b/a Parker County Veterinary Hospital, Inc., Pat Jarrett, Individually, and
Jarrett Properties, LLC seek to appeal from the trial court=s May
14, 2008 order granting GSBS Batenhorst, Inc.=s motion
to dismiss.




On June 17, 2008, this court informed appellants
of its concern that it did not have jurisdiction over the appeal because the order
complained of did not dispose of all parties in the case, and does not appear
to be a final appealable interlocutory order.[2]  Additionally, the trial court confirmed that
no severance order has been signed severing appellants= case against GSBS
Batenhorst, Inc. from appellants= case against the
other defendants.  
We directed appellants to submit a response showing grounds
for continuing the appeal on or before Friday, June 27, 2008, or the appeal
would be dismissed for want of jurisdiction.[3]  Appellants have failed to file a
response as requested.  We dismiss for
want of jurisdiction.[4]

 
PER CURIAM
 
PANEL:  CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED:  August 7, 2008




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Civ. Prac. & Rem. Code ' 51.014
(Vernon 2008).


[3]See Tex. R. App. P. 42.3(a).


[4]See Tex. R. App. P. 26.1.